Citation Nr: 0621809	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T. Strader




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1973 
to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In November 2005 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issue involving entitlement to service connection for a 
low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder June 
1996.  The veteran was notified of this decision that same 
month, but did not perfect an appeal. 

2.  The evidence received subsequent to the June 1996 RO 
rating decision includes a November 2002 VA medical opinion.  
This evidence does raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.




CONCLUSIONS OF LAW

1.  The June 1996 of the RO denying service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1995).

2.  The evidence received since the June 1996 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claims.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for a back 
disorder and remanding the claim for service connection for 
additional development.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The veteran filed to reopen his claim for service connection 
for a back disorder in October 2003.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2005).

The RO denied the veteran's claim for service connection for 
a back disorder in a June 1996 rating decision and notified 
the veteran of the decision that same month.  The veteran 
filed a notice of disagreement, but did not perfect an the 
appeal and the RO decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  

In this case, the evidence submitted since the June 1996 RO 
rating decision includes:  a transcript of the veteran's 
testimony from a November 2005 hearing before the undersigned 
Veterans Law Judge, additional medical records, lay 
statements, and a VA medical opinion dated in November 2002.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the June 1996 RO rating 
decision.  This evidence is also "material."  Specifically, 
the VA medical opinion relates the veteran's current back 
disorder to an injury he claims to have incurred during 
active service.  The evidence submitted does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for a 
back disorder is reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for a back disorder has been received; to this 
extent only, the appeal is granted.


REMAND

The veteran claims entitlement to service connection for a 
back disorder.  He claims that during service he was home on 
leave in 1976 when he was in an automobile accident and 
injured his back.  Review of the veteran's separation papers, 
DD Form 214, reveals that he had over 180 days of time lost 
in 1976 and 1977.  The Board believes that the veteran's 
service personnel records need to be obtained to ascertain 
the veteran's duty status when he injured his back.  VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Since 
the Board has reopened the veteran's claim for service 
connection for a back disorder, VA is now required to provide 
such notice to the claimant.  See VBA Fast Letter (06-04) 
(March 14, 2006). 

Accordingly, the case is REMANDED for the following action:

1.   The AMC should send the appellant 
a letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's holding in 
Dingess, supra.  See VBA Fast Letter 
(06-04). 

2.  The RO should request a complete 
copy of the veteran's service personnel 
records and copies of any service 
department records related to his 
hardship discharge.  The RO should 
document the request for these records 
including any negative response if 
received.

3.  Conduct any additional development 
which may be indicated by the evidence 
obtained, or the veteran's response to the 
development letter.  

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


